                                                                                              rl ~
 1                                                                                      FiLEt~
                                                                             CLERK, U.S. p1STRICT COURT
 7

 3                                                                                  OCT - 1 2019
                                                                             F;J7 HAL'DI5
                                                                                        i HIS1' OF CALIFORNIA
                                                                           3'f ~ A .i...              ~~,,,.T„
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
~[1l

11     UNITED STATES OF AMERICA,                           Case No. CR 15-00709-JFW
12                           Plainriff,                    ORDER OF DETENTION AFTER
                                                           HEARING [Fed. R. Crim. P. 32.1(a)(6);18
13                                                         U.S.C.. § 3143(a)]
                             v.
14
       ROY LAMONT PRETTYMAN,
15
16                           Defendant.

17
18            The defendant having been arrested in this District pursuant to a warrant issued by
fL•l the United States District Court for the Central District of California, for alleged violations
20     ofthe terms and condirions of his supervised release; and
21            The Court having conducted a detention hearing pursuant to Federal Rule of
22     Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
23            The Court finds that:
24     A.    (X) The defendant has not met his burden of establishing by clear and convincing
25            evidence that he is not likely to flee if released under 18 U.S.C. § 3142(b) or (c). This
26            finding is based on:
P~II         Instant allegations, insu~Jzcient bail resources, appears to have abscondedfrom supervision,
             priorfailures to appear, violation history, substance abuse history.
 1          and
2 B.        ~ X)The defendant has not met his burden of establishing by clear and convincing
 3         evidence that he is not likely to pose a danger to the safety of any other person or the
!
C           community if released under 18 U.S.C. § 3142(b) or (c). This finding is based on:
 5         Instant allegations, criminal history, substance abuse history, violation history.

6          IT THEREFORE IS ORDERED that the defendant be detained pending further
 7   proceedings.
8
~~ Dated:         ~n ~ COI
10
11
12                                                                          Magistrate Judge
13
14
15
16
17
18
19
20
21
`
~~
23
24
25
26
27
28
